Citation Nr: 0936459	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1970 to December 1971.  Service in the Republic 
of Vietnam is indicated by the evidence of record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

Procedural history

In the March 2006 rating decision, the RO denied the 
Veteran's claim for a skin disability, claimed as due to 
herbicide exposure.  The RO also granted service connection 
for bilateral hearing loss; a noncompensable (zero percent) 
disability rating was assigned.  The Veteran expressed his 
disagreement with that decision in June 2006 and requested 
review by a Decision Review Officer (DRO).  A DRO conducted a 
de novo review of the claim and rendered a decision in a 
August 2007 statement of the case (SOC) which was unfavorable 
to the Veteran's claims.  The Veteran perfected his appeal in 
September 2007 with the timely submission of a substantive 
appeal [VA form 9].  

In February 2008, the Veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge at 
the Board's offices in Washington, D.C.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.



In March 2009, the Board remanded the claims presently on 
appeal for further evidentiary development.  As will be 
discussed in more detail below, such development has been 
undertaken, and the Veteran's claims file has been returned 
to the Board.  

Issues no longer on appeal

The Veteran had initially appealed the assignment of a 10 
percent disability rating for tinnitus.  During the February 
2008 hearing, the Veteran withdrew his appeal as to the 
issue.  Accordingly, that issue is not before the Board.  See 
38 C.F.R. § 20.204 (2008).

The March 2009 Board decision denied the Veteran's claim for 
an effective date earlier than June 17, 2005 for the grant of 
service connection for tinnitus. 
 That issue has therefore been resolved.  See 38 C.F.R. § 
20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's skin 
condition is unrelated to his military service, to include 
presumed exposure to herbicide agents.

3.  A May 2009 VA audiological examination indicated the 
Veteran's puretone thresholds of 34 in the right ear and 38 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in both ears.

4.  The evidence does not show that the Veteran's service-
connected bilateral hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a skin condition, 
to include as due to herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a compensable evaluation for bilateral 
ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008)

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a skin condition, to 
include as due to herbicide exposure; and an initial 
compensable rating for service-connected bilateral hearing 
loss.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall concerns

As noted in the Introduction, the Board remanded the issues 
presently on appeal in March 2009 for further evidentiary 
development.  Specifically, the March 2009 Board remand 
instructed the AMC to schedule the Veteran for an examination 
to determine the nature of the  claimed skin condition and 
whether such was related to his military service, as well as 
to assess the current severity of his service-connected 
bilateral hearing loss.  The claim was then to be 
readjudicated.  

In May 2009, the Veteran underwent VA skin and audiological 
examinations.  These examination reports have been associated 
with the claims folder and will be discussed below.  The 
Veteran's claim was then readjudicated in a July 2009 
supplemental statement of the case (SSOC).  

Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated August 24, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The August 2005 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the August 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess /Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated November 6, 2007 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the November 2007 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

However, with respect to appeals of initially assigned 
disability ratings such as the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial. See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed.Cir.).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with VA examinations in December 
2005 and May 2009.  

Concerning the December 2005 and May 2009 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of these examinations reflect that the 
examiners reviewed the Veteran's complete claims file, to 
include his service medical records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2008).  The Veteran and his representative have not 
contended otherwise. 

Concerning the Veteran's claim for an initial compensable 
rating for bilateral hearing loss, as will be discussed in 
greater detail below, the December 2005 and May 2009 VA 
audiological examinations addressed the effects of the 
Veteran's bilateral hearing loss on his daily life, and thus 
are adequate for rating the Veteran's disability.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007); see 
also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).  Moreover, the 
Veteran's testimony at the February 2008 VA hearing included 
reference to the effects that the service-connected bilateral 
hearing loss has on his daily life.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in February 2008 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type 2 
diabetes mellitus and chloracne or other acneform disease 
consistent with chloracne.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).

Combee consideration

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, [see 
38 C.F.R. § 3.309(e)], but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Analysis

In order for service connection to be granted, three elements 
must be present:  (1) a current disability; (2) in-service 
incurrence of disease or injury; and (3) medical nexus 
between the first two elements.  See Hickson, supra.

With respect to Hickson element (1), the competent medical 
evidence of record demonstrates that the Veteran has been 
diagnosed with acne vulgaris.  See the May 2009 VA 
examination report.  Accordingly, Hickson element (1) is 
satisfied.  

The Board adds that the May 2009 examiner thoroughly 
explained that the Veteran's diagnosed acne vulgaris was not 
chloracne or other acneform disease consistent with 
chloracne, highlighting localization of the disease on the 
Veteran's body, frequency and persistence of outbreaks, and 
resulting scars.    

With respect to Hickson element (2), in-service disease or 
injury, the board will separately discuss disease and injury.

Concerning disease, the Veteran's service treatment records 
do not document acne.  [The Board notes in passing that the 
Veteran was treated for a skin rash, described as tinea, on 
his groin during service, but there is no suggestion that 
such persisted or that it was a form of acne.]

With respect to injury, the claimed in-service injury is 
exposure to herbicides in Vietnam.   The Veteran's military 
service in Vietnam is not in dispute, and his exposure to 
Agent Orange is therefore presumed.  See 38 U.S.C.A. § 1116.  
Accordingly, Hickson element (2) has been satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
if the Veteran's currently diagnosed acne vulgaris was listed 
among the Agent Orange-related diseases enumerated in 38 
C.F.R. § 3.309(e), medical nexus would be presumed as a 
matter of law.  Such is not the case here.  Acne vulgaris is 
not considered to be chloracne or another acneform disease 
consistent with chloracne, and it has not otherwise been 
identified by VA as being associated with herbicide exposure.  

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above, the Board is obligated to 
fully consider the Veteran's claim.  See Combee, supra.  In 
this case, the only medical opinion of record is unfavorable 
to the Veteran's claim.  The May 2009 VA examiner 
specifically stated that the Veteran's acne vulgaris was not 
caused by or a result of the Veteran's military service, to 
include exposure to Agent Orange.  See the May 2009 VA 
examination report.  

The Veteran has not submitted a medical opinion to contradict 
the conclusion of the April 2008 VA examiner. As was 
explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical 
evidence in support of his claim. He has failed to do so. See 
38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran is contending that the 
currently diagnosed acne vulgaris is related to his military 
service, to include exposure to herbicides, it is now well-
established that laypersons without medical training, such as 
the Veteran, are not competent to comment on medical maters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) [lay persons without medical training are 
not competent to comment on medical matters such as diagnosis 
and etiology]; see also 38 C.F.R. § 3.159(a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Veteran contends that he has had acne continually since 
separating from service.  See the VA hearing transcript at 
pages 13 and 18.  The Board is of course aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  In this 
case, the competent medical evidence of record reflects that 
the Veteran neither complained of nor received treatment for 
his acne between his separation from service in December 1971 
and the May 2009 VA examination; a period of nearly 38 years.  
The records from the VA Medical Center in Martinsburg, West 
Virginia are devoid any complaints of or treatment for acne.  
A November 1981 VA treatment records reflects that the 
Veteran has "clear skin" on examination.  See a November 
1981 VA treatment record.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the Veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].

In short, there is no objective evidence of acne for nearly 
38 years after service.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the Veteran's current disability and 
the claimed continuous symptomatology].  Such evidence is 
lacking in this case.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied and the Veteran's 
direct service connection claim fails on this basis.

Conclusion

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
skin condition, to include as secondary to herbicide 
exposure, as Hickson element (3) has not been met.  The 
benefit sought on appeal is accordingly denied.

2.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.  

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2008).  

Effective as of June 10, 1999, regulatory changes were made 
to the schedule for rating disabilities pertaining to 
diseases of the ear, including the criteria for evaluating 
hearing loss.  The Board notes that the Veteran's claim was 
received in March 2004, after the amended regulations became 
effective.  Thus, the Veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.



Analysis

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

In December 2005, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
10
30
50
55
36
LEFT
20
20
30
55
55
40

Speech discrimination scores at that time of the examination 
were 88 percent in both ears.

Applying the schedular criteria, the December 2005 
examination report yielded a numerical designation of II in 
the right ear (0 to 41 average puretone decibel hearing loss, 
with between 84 and 90 percent speech discrimination) and a 
numerical designation of II for the left ear (0 to 41 average 
puretone decibel hearing loss, with between 84 and 90 percent 
speech discrimination).  

Entering the category designations from the December 2006 
examination into Table VII results in a noncompensable 
disability rating under Diagnostic Code 6100.  




	(CONTINUED ON NEXT PAGE)





In May 2009, the Veteran underwent a VA audiological 
examination, which yielded the following results:  




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
5
5
20
55
55
34
LEFT
10
5
35
50
60
38

Speech discrimination scores at that time of the examination 
were 92 percent in both ears.

Application of the rating criteria to the results of this 
examination, which showed slightly better hearing (I in both 
ears) than the December 2005 VA audiological examination, 
also shows a noncompensable level of disability.   

The Board also has considered the application of exceptional 
patterns of hearing impairment in the Veteran's case.  See 38 
C.F.R. § 4.86 (2008).  However, the Board need not consider 
the application of table VIa since exceptional patterns of 
hearing impairment have not been demonstrated for either of 
the Veteran's ears.
That is, puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is not 
55 decibels or more; and puretone threshold is not 
30 dB or less at 1,000 hertz and 70 dB or more at 2,000 
hertz.

With respect to audiometric test results from General Motors 
which were submitted by the Veteran, the Board notes that 
this report is not in an appropriate format.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [the Board 
may not interpret graphical representations of audiometric 
data].

The Veteran has testified concerning the day-to-day problems 
caused by his service-connected bilateral hearing loss.  The 
Board has no reason to doubt his testimony.  Indeed, service 
connection is assigned only where hearing loss exists.  See 
38 C.F.R. § 3.385 (2008).  Moreover, the December 2005 and 
May 2009 VA audiology examinations document that the Veteran 
has diminished hearing.  However, the existence of hearing 
loss is not at issue; rather, it is the level of hearing 
loss.  As the Court observed in the Lendenmann case, 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
application of the schedule establishes a noncompensable 
disability rating under Diagnostic Code 6100.

The Board notes that the December 2005 and May 2009 VA 
examiners commented on the effects that the Veteran's 
service-connected bilateral hearing loss had on his life.  
See the December 2005 and May 2009 VA audiological 
examination reports.  Because the examiner elicited 
information from the Veteran concerning the functional 
effects of his disability, compliance with all applicable 
regulatory provisions was accomplished.  See Martinak, supra.

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

With respect to the Veteran's service-connected bilateral 
hearing loss, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
hearing loss has not changed appreciably since the date of 
service connection, June 17, 2005.  There appear to have been 
no medical findings and no other evidence which would allow 
for the assignment of a compensable disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, June 17, 2005.  

Accordingly, staged ratings are not appropriate.


Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the July 2008 SOC the RO determined that an 
extraschedular rating was not warranted as to the Veteran's 
service-connected bilateral hearing loss.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected bilateral hearing loss 
such as to render the Veteran's disability exceptional or 
unusual.  It appears that the Veteran has not been 
hospitalized for his service-connected bilateral hearing 
loss.  

Concerning the December 2005 and May 2009 VA audiological 
examinations, the Court in Martinak held that a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  The Court noted that unlike 
the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.  See 
Martinak, 21 Vet. App. at 455. 
The Board again notes that the December 2005 and May 2009 VA 
examiners did specifically address the functional effects 
caused by the Veteran's bilateral hearing loss.  See the 
December 2005 and May 2009 VA audiological examination 
reports.  Other evidence of record, specifically the February 
2008 VA hearing transcript adequately addresses this matter.  
See the March 2008 VA hearing transcript, at pages 4-5 and 7.  
The Board finds that the evidence of record is sufficient for 
the Board to consider whether referral for an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b).  

With respect to marked interference with employment, there is 
no specific evidence in the record that the Veteran's 
bilateral hearing loss has caused a marked interference with 
employment, over and above that which is contemplated in the 
disability ratings now assigned.  The Veteran worked for 
General Motors for more than 30 years, and he has presented 
no evidence that his service-connected bilateral hearing loss 
caused him to retire.  

There is of record no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would call for 
extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected bilateral hearing loss presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  
The benefits sought on appeal are therefore denied.


ORDER

Entitlement to service connection for a skin condition to 
include as secondary to herbicide exposure is denied.

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


